Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 Response to Arguments 
1.	Applicant's arguments, filed on 06/29/2022 with respect to the pending claims in the remarks, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


        
       Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman et al., (US 7,854,684), (hereinafter, Freeman) in view of Yoshiike et al.,  (US 6,796,799), (hereinafter, Yoshiike).

Regarding claim 1, Freeman discloses an individual network component of a personal performance monitoring system (= receive input from sensors 60 that physiologically  monitor a wearer of device 10, see col. 5, lines 38-45), the individual network component comprising: 
a ring  (= device 10 includes strap 22 that can be secured around other body parts such as ankle, leg or finger, see col. 3, lines 1-6); and 
electronic components (= microphone 21, sensor 60 and internal components, see col.4,lines 4-13 and Fig. 5) comprising:
 a heart rate sensor (= device 10 includes sensor 60 that physiologically monitors and collects data such as a wearer’s heart rate, see col. 5, lines 39-51);
a temperature sensor (= physiological data from sensor, see col. 5, lines 39-49);
a wireless personal area network transceiver, wherein the individual network component is configured to wirelessly communicate via the wireless personal area network transceiver with other components of the personal performance monitoring system (= device 10 can communicate with external devices such as computers via a communication element 16, see col. 3, lines 27-29;  microprocessor 40 can coordinate reception and transmission of wireless communication, by acting as a cellular phone, see col. 6, lines 19-22; and downloading collected data to a personal computer, see col. 7, lines 34-37),
wherein the electronic components are disposed in the ring (= microphone 21, sensor 60 and internal components, see col. 4, lines 4-13; and the sensor 60 physiologically monitors and collects data such as a wearer’s heart rate, see col. 5, lines 39-51).
Freeman explicitly fails to disclose the claimed limitations of
“ring comprising a band” and “wherein at least one of the heart rate sensor and the temperature sensor is incorporated into a segment of the band along the inside surface of the band”.
Yoshiike, which is and analogous art equivalently discloses a “ring comprising a band” and “wherein at least one of the heart rate sensor and the temperature sensor is incorporated into a segment of the band along the inside surface of the band” (= incorporating temperature and heart rate sensors within a watch-type sensor unit worn on wrist, see col. 55, lines 34-41)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yoshiike with Freeman for the benefit of achieving a monitoring device that includes both temperature and heart sensors. 

Regarding claim 2, as mentioned in claim 1, Freeman further discloses the individual network component wherein the electronic components further comprise an accelerometer (see, col. 5, lines 50-51). 

Regarding claim 3, as mentioned in claim 1, Freeman further  discloses the individual network component wherein the electronic components further comprise a battery (see col. 3, lines 40-44 and col. 6, lines 51-58).

Regarding claim 4, as mentioned in claim 1, Freeman further  discloses the individual network component wherein the electronic components further comprise a display device (= display element 12, see col. 2, lines 66-67 and col. 4, lines 53-56).

Regarding claim 5, as mentioned in claim 4, Freeman further discloses the individual network component wherein the display device includes a button user input (= display 12 is connected to button 18 via processor 40, see Fig. 5).

Regarding claim 7, as mentioned in claim 1, Freeman further discloses the individual network component wherein the electronic components further comprise a memory configured to store data from the heart rate sensor. (see col. 2, lines 7-9; and col. 6, lines 10-12).

Regarding claim 8, as mentioned in claim 1, Freeman further discloses the individual network wherein the wireless personal area network transceiver is configured to communicate at a 2.4 GHz radio frequency (= frequency range of Infrared, see col. 7, lines 42-45). 
        
 
3.    Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman and Yoshiike in view of Reeves (US 6,747,561), (hereinafter, Reeves).

Regarding claim 6, as mentioned in claim 1, the combination of Freeman and Yoshiike explicitly fails to disclose the individual network component, wherein the individual network component is configured to appear as a typical item of jewelry by hiding an appearance of being an electronic device.
        However, Reeves, which is an analogous art equivalently disclose the individual network component, wherein the individual network component is configured to appear as a typical item of jewelry by hiding an appearance of being an electronic device” (see, col. 3, lines 12-21 and col. 5, lines 14-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman and Yoshiike for the benefit of achieving a jewelry device that is attractive and could withstand water pressure. 

4.         Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman and Yoshiike in view of Vock et al., (US 2005/0080566), (hereinafter, Vock).

Regarding claim 9, as mentioned in claim 1, the combination of Freeman and Yoshiike explicitly fails to disclose the individual network component wherein the wireless personal area network transceiver is configured to communicate using Bluetooth.
	However, Vock, which is an analogous art equivalently disclose the individual network component wherein the wireless personal area network transceiver is configured to communicate using Bluetooth (see, [0376]).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vock with Freeman and Yoshiike for the benefit of achieving a monitoring system that includes devices with waterproof characteristics thereby enabling the system to accommodate extreme environmental conditions.

  5.     Claims 11, 12, 14-17 and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman, Yoshiike in view of Reeves (US 6,747,561), (hereinafter, Reeves) and further in view of Deluca et al. (US 6,238,338), (hereinafter, Deluca)

Regarding claim 11, Freeman discloses a ring (= device 10 includes strap 22 that can be secured around other body parts such as ankle, leg or finger, see col. 3, lines 1-6) comprising:
 a heart rate sensor configured to determine heart rate data of an individual wearing the ring (= device 10 includes sensor 60 that physiologically monitors and collects data such as a wearer’s heart rate, see col. 5, lines 39-51);
 a memory configured to store the heart rate data and a charging circuitry (see col. 2, lines 7-9; and col. 6, lines 10-12; col. 3, lines 40-44 and col. 6, lines 51-58);
 	a battery configured to power the ring (see col. 3, lines 40-44 and col. 6, lines 51-58); and 
a packaging configured to provide the external appearance of and physical characteristics of the ring, wherein the packaging is further configured to encircle a finger of the individual (= device 10 includes strap 22 that can be secured around other body parts such as ankle, leg or finger, see col. 3, lines 1-6).
Freeman explicitly fails to disclose the claimed limitations of:
   “wherein the packaging hides electronic components of the ring such that the ring appears as a typical item of jewelry”; wherein the charging circuitry is configured to receive power from a charging dock in which the ring may be inserted to charge the battery, and wherein the ring is configured to enter a low power mode after a defined period of inactivity.
         However, Reeves, which is an analogous art equivalently discloses the claimed limitations of: “wherein the packaging hides electronic components of the ring such that the ring appears as a typical item of jewelry” (see, col. 3, lines 12-21 and col. 5, lines 14-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman and Yoshiike for the benefit of achieving a jewelry device that is attractive and could withstand water pressure. 
The combination of Freeman, Yoshiike and Reeves explicitly fails to disclose the claimed limitations of:
 “wherein the charging circuitry is configured to receive power from a charging dock in which the ring may be inserted to charge the battery, and wherein the ring is configured to enter a low power mode after a defined period of inactivity.”
However, Deluca, which is an analogous art equivalently discloses the claimed limitations of: 
“wherein the charging circuitry is configured to receive power from a charging dock in which the ring may be inserted to charge the battery, and wherein the ring is configured to enter a low power mode after a defined period of inactivity” (see, col. 8, line 53-col. 9, line 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Deluca with Freeman, Yoshiike and Reeves for the benefit of achieving a monitoring system that includes sleeping mode thereby saving power in the system. 


Regarding claim 12, as mentioned in claim 11, Freeman further discloses that the ring further comprising an accelerometer disposed in the ring, wherein the memory is configured to store data from accelerometer (see, col. 5, lines 50-51). 


Regarding claim 14, as mentioned in claim 11, Freeman further discloses the ring wherein the ring is waterproof or water resistant. (see, col. 4, lines 1-3).

 Regarding claim 15, as mentioned in claim 11, Freeman further discloses the ring wherein the packaging distributes the weight of the ring about the finger of the individual (see, col. 3, lines 1-9).

Regarding claim 16, as mentioned in claim 11, Freeman further discloses that the ring further comprising a wireless personal area network transceiver, wherein the ring is configured to wirelessly communicate via the wireless personal area network transceiver with an electronic device
(= device 10 can communicate with external devices such as computers via a communication element 16, see col. 3, lines 27-29;  microprocessor 40 can coordinate reception and transmission of wireless communication, by acting as a cellular phone, see col. 6, lines 19-22; and downloading collected data to a personal computer, see col. 7, lines 34-37).

Regarding claim 17, as mentioned in claim 16, Freeman further discloses the ring wherein the wireless personal area network transceiver is configured to communicate at a 2.4 GHz radio frequency (= frequency range of Infrared, see col. 7, lines 42-45).  
 
Regarding claim 20, as mentioned in claim 11, the combination of Freeman and  explicitly fails to discloses the ring wherein the packaging comprises metal. 
	However, Reeves, which is an analogous art, equivalently discloses the ring wherein the packaging comprises metal (see, col. 5, lines 18-21 and col. 7, lines 29-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device that is attractive and could withstand water pressure.

Regarding claim 21, as mentioned in claim 16, Deloca discloses the ring wherein the ring is configured to communicate a battery level of the battery to an electronic device (see, col. 7, lines 1-29).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Deluca with Freeman, Yoshiike and Reeves for the benefit of achieving a monitoring system that includes sleeping mode thereby saving power in the system. 

Regarding claim 22, as mentioned in claim 16, Deloca discloses the ring wherein the ring is configured to communicate a prediction of an amount of time remaining of the battery (see, col. 7, lines 1-29).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Deluca with Freeman, Yoshiike and Reeves for the benefit of achieving a monitoring system that includes sleeping mode thereby saving power in the system. 

Regarding claim 23, as mentioned in claim 16, Deloca discloses the ring wherein the ring is configured to pause communication in the low power mode (see, col. 7, lines 1-29).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Deluca with Freeman, Yoshiike and Reeves for the benefit of achieving a monitoring system that includes sleeping mode thereby saving power in the system.

     6.      Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman, Yoshiike and Reeves  in view of Vock .

Regarding claim 18, as mentioned in claim 16, the combination of Freeman, Yoshiike and Reeves explicitly fails to disclose the ring wherein the wireless personal area network transceiver is configured to communicate using Bluetooth.
	However, Vock, which is an analogous art equivalently disclose the ring wherein the wireless personal area network transceiver is configured to communicate using Bluetooth (see, [0376]).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vock with Freeman, Yoshiike and Reeves for the benefit of achieving a monitoring system that includes devices with waterproof characteristics thereby enabling the system to accommodate extreme environmental conditions.

7.      Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freeman, Reeves in view of Vock

Regarding claim 24, Freeman discloses a ring comprising:
 a band configured to be an item of jewelry worn around a finger of an individual (= receive input from sensors 60 that physiologically  monitor a wearer of device 10, see col. 5, lines 38-45), and electronic components comprising: a sensor configured to determine sensor data regarding the individual's heart rate, oxygen level, or temperature (= device 10 includes sensor 60 that physiologically monitors and collects data such as a wearer’s heart rate, see col. 5, lines 39-51), an accelerometer configured to determine acceleration data (see, col. 5, lines 50-51), a memory configured to store the sensor data and the acceleration data (see, col. 5, lines 50-51), a battery configured to power the ring (see col. 3, lines 40-44 and col. 6, lines 51-58), and a wireless personal area network transceiver, wherein the ring is configured to wirelessly communicate the sensor data and the accelerometer data via the wireless personal area network transceiver to an electronic device (= device 10 can communicate with external devices such as computers via a communication element 16, see col. 3, lines 27-29;  microprocessor 40 can coordinate reception and transmission of wireless communication, by acting as a cellular phone, see col. 6, lines 19-22; and downloading collected data to a personal computer, see col. 7, lines 34-37).  
          Freeman explicitly fails to disclose the claimed limitations of:
  “the band comprising a real metal packaging; and wherein the wireless personal area network transceiver is configured to communicate with the electronic device using Bluetooth; wherein the electronic components are incorporated into the real metal packaging of the band, in a segment of the band along the inside surface of the band”.
	However, Reeves, which is an analogous art, equivalently discloses “the ring the band comprising a real metal packaging” and “wherein the electronic components are incorporated into the real metal packaging of the band, in a segment of the band along the inside surface of the band” (see, col. 5, lines 18-21 and col. 7, lines 29-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Reeves with Freeman for the benefit of achieving a jewelry device that is attractive and could withstand water pressure.
The combination of Freeman and Reeves explicitly fails to disclose the claimed limitations of: “wherein the wireless personal area network transceiver is configured to communicate with the electronic device using Bluetooth”.
 However, Vock, which is an analogous art equivalently disclose wherein the wireless personal area network transceiver is configured to communicate with the electronic device using Bluetooth” (see, [0376]).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vock with Freeman and Reeves for the benefit of achieving a monitoring system that includes devices with waterproof characteristics thereby enabling the system to accommodate extreme environmental conditions.
CONCLUSION 
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.